THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 44TH DISTRICT COURT OF DALLAS COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 12th
day of November, 2014, the cause upon appeal to revise or reverse your judgment between

                               WILBUR LEE BELL, Appellant

                     NO. 12-14-00188-CV; Trial Court No. DC-1309652

                                     By per curiam opinion.

 CARNIVAL CORPORATION, CARNIVAL CRUISE LINE, CARNIVAL CONQUEST,
                         ET AL, Appellees

was determined; and therein our said Court made its order in these words:

“THIS CAUSE came to be heard on the appellate record; and the same being considered, it is the
opinion of this court that this court is without jurisdiction of the appeal, and that the appeal
should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
the court below for observance.”


        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 23rd day of January, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk